Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Relations (602) 494-5328 Southern Copper Corporation announces change of ticker symbol. Phoenix AZ, February 16, 2010- Southern Copper Corporation (NYSE and LSE: PCU) (SCC) announced today that, as anticipated in a press release issued by SCC on February 1, 2010, in an effort to enhance the recognition of SCC's common stock in the market and better reflect SCC's global presence, effective as of the opening of business on February 17, 2010, the ticker symbol under which SCC's common stock is listed on the New York Stock Exchange will change from "PCU" to "SCCO". Southern Copper Corporation is one of the largest integrated copper producers in the world and has the largest copper reserves. We are a NYSE and Lima Stock Exchange listed company that is approximately 80.0% owned by Grupo Mexico, a Mexican company listed on the Mexican Stock Exchange. The remaining 20.0% ownership interest is held by the international investment community. We operate mining units and metallurgical facilities in Mexico, Peru and conduct exploration activities in Mexico, Peru and Chile. PARA SU DIFUSIÓN INMEDIATA Relaciones con Inversionistas (602) 494-5328 Southern
